3.	 On behalf of my Minister for Foreign Affairs and on my own behalf I should like to extend to you, Sir, my warm congratulations on your unanimous election to the high office of President of this session of the General Assembly. Your election is a recognition of your talent and experience in the conduct of international affairs and a tribute to Hungary a country with which Sri Lanka has warm and cordial relations. I should also like to thank your predecessor, Mr. Ismat Kittani, who presided so well over the last session of the General Assembly. Similarly, I wish to convey to the Secretary-General our warm appreciation for his unrelenting labors in the cause of the United Nations.
4.	We are about to end this year's general debate, during which we have been privileged to hear distinguished leaders from several Member States. I make this statement on behalf of my delegation today only
 
because Sri Lanka is on the eve of an election, when its people will, under their Constitution, exercising their freedom and the universal franchise which they have enjoyed for 51 years, elect a President. That freedom, that democratic right to elect their leader and their Government at prescribed intervals, is a quality which we cherish and proclaim with some justifiable pride.
5.	The leaders who have addressed the Assembly on the international situation, while not agreed on the causes, have been unanimous concerning the gravity of the situation that now prevails. They have spoken of the continuing armed conflicts in some regions, the heightened confrontation in others and the cease-fires and the fragility of the peace obtaining elsewhere. They have also spoken of the dire poverty and hunger of many millions of the world's people, the plight of millions of refugees, the millions of unemployed and the world's economy in recession. And they have spoken of the patent incongruity of the continuing expenditure of billions on the arms race ostensibly to provide security but in truth leading us inexorably to a nuclear holocaust.
6.	We Member States bring these issues before the Organization, having established it to resolve these very problems. But, as to the present state of the Organization and its capacity to fulfill that task, the Secretary-General in his report on the work of the Organization [A/37II] could not have been more forthright. He tells us of the disarray in the United Nations system of collective security and describes the present situation as "perilously near to a new international anarchy". He could not have spoken otherwise, having seen the blatant disregard of principles of the Charter and the defiance of resolutions, not just of the General Assembly but also of the Security Council, and witnessed a Security Council incapable of enforcing its own fiat.
7.	We have come to this sorry pass because Member States pursue their exclusive national interests with scant regard for the obligations they have assumed under the Charter. And when this malaise overcomes the permanent members of the Security Council, as the Secretary-General says in his report, "we bring upon ourselves a global catastrophe and find ourselves without institutions effective enough to prevent it".
8.	In his report the Secretary.-General asks Member States and the Security Council tr take cognizance of situations and act before they reach the point of crisis. He seeks the support of its more influential members to ensure respect for the Organization's decisions. Several leaders have commended the Secretary-General for his appraisal. We can only hope that Member States will be no less fervent in their 
support for him when he acts in accordance with the responsibilities vested in him by the Charter.
9.	In June this year we assembled for the twelfth special session of the General Assembly, the second special session on disarmament. It is not speaking with hindsight to say that the circumstances under which that session met were most propitious. We were meeting to talk about disarmament while three separate wars were being fought, the human and material costs and consequences of which are yet to be assessed. For months before and during the special session popular sentiment, wherever that could be openly expressed, was persistent and vocal in reminding us of how much was expected of us. After five weeks of protracted exchanges we could only conclude with a feeble document recalling our renewed commitment to the Final Document of the Tenth Special Session of the General Assembly. It has been left to the General Assembly to determine the date of the next special session on the subject. As we said at the concluding meeting of the second special session on disarmament [28th meetingJ, we were even more dismayed by the attitude of some who believed that they had in 1978 conceded too much and who sought to retract the commitments they had undertaken.
10.	Though nuclear disarmament has been acknowledged as the first priority, according to the rationale it is the deterrent effect of the nuclear weapon that has ensured the security of many and the fragile peace. Our response remains that peace through the nuclear deterrent has been sustained, not at the progressively reduced level envisaged but at an accelerated and competitive level of nuclear destructiveness. We can therefore only reiterate that security through the nuclear deterrent and the reversal of the nuclear arms race are quite incompatible. In June we suggested that if the prohibition of the use of nuclear weapons was not acceptable we should at least demand a joint or individual declaration by nuclear-weapon States that they would not be the first to use nuclear weapons. Such an undertaking had long been given by one nuclear-weapon State, namely, China, and at the second special session on disarmament we welcomed a similar declaration by the Soviet Union. Similar or reciprocal declarations from the other nuclear-weapon States would have their own consequences as regards our goal of nuclear disarmament.
11.	Again at the special session we recalled the somewhat tedious history of the tripartite negotiations on a nuclear test-ban treaty and concluded by reiterating the appeal made in 1978 that, pending the conclusion of a test-ban treaty, there should at least be a moratorium on nuclear tests. The renewed efforts of the Committee on Disarmament in Geneva have been slow, and it is in this context that we welcome the initiative of the Soviet delegation at this session of the General Assembly calling for the immediate cessation and prohibition of nuclear weapon tests, including a moratorium on peaceful nuclear explosions [see AI37/243]. This proposal will receive our most careful consideration.
12.	Sri Lanka was privileged to be the Asian country that transmitted a message by satellite to the Second United Nations Conference on the Exploration and
Peaceful Uses of Outer Space, held in August this year in Vienna. The President of Sri Lanka, Mr. J.R. Jayawardene, addressing that gathering via satellite from Colombo, stated:
"The potential of satellite technology for destructive uses is the greatest challenge which humanity faces today. We have the word of every astronaut and cosmonaut who looked at planet earth from space that their first response to this view of our planet was a profound realization not only of its smallness in the vastness of the universe but also of the oneness of the human condition. The greatest irony of our time is that, even with that perception of our human bond, nations could think in terms of using that very same space to deny that bond. It would be man's greatest injustice to man, man's greatest insult to science to view outer space as another arena of conflict, another medium of mutual destruction. On behalf of all the peoples of our world and in the name of all humanity, I voice our profound hope that this Conference will succeed in averting that folly.
13.	We believe that those sentiments will find a universal echo; and during this session Sri Lanka will join with other delegations and will give of its best to help preserve peace in outer space.
14.	During the last 30 years, no General Assembly session has concluded its business without adopting more than one resolution on the Middle East and Palestine. For over two years now, we have been suspending without closure an emergency special session on Palestine; the foresight of having resorted to that procedure has become increasingly evident. This year we meet in somewhat different circumstances. Having invaded and occupied more territory in Lebanon, including part of its capital, Israel advanced into west Beirut, ostensibly to enforce order there after the assassination of the President-elect of Lebanon. Having demanded and obtained the withdrawal of the Palestine Liberation Organization [PLO], Israel was in effective control of west Beirut. The world was aghast when an internal faction in Lebanon carried out the massacre of defenseless Palestinians herded into refugee camps. The estimates of the numbers killed have been given in the hundreds, but they are believed to be too low and the truth about the scope of the violence may never be known.
15.	The parallels and the ironies the diaspora, the ghettos, the branding as "terrorists", the annexations and now a holocaust are too obvious to avoid mentioning. The death-camps in Europe hastened the acceptance of a State for the Jewish people, and we had to have the genocide and massacres of Shatila and Sabra to convince the unbelieving that the Palestinians also have a right to a homeland, to peace and security. Their heroism and sacrifices have also become a legend in our time. I might conclude my remarks on this subject with an expression of hope that the adoption of the proposals by Arab leaders at the Twelfth Arab Summit Conference at Fez and the initiative shown by the leadership of other crucial countries may serve as a new beginning to a solution of this problem.
16.	For over a decade, Sii Lanka, together with the other littoral and hinterland States of the Indian Ocean region, has sought to implement the Declaration of the Indian Ocean as a Zone of Peace [resolution 2832 (XXVI)]. We had hoped that, with the participation of the permanent members of the Security Council and other maritime users, the Conference on the Indian Ocean scheduled to be held at Colombo in 1981 would mark a significant beginning for the implementation of the Declaration. That conference was postponed to the first half of 1983. At no time have we taken the position that a zone of peace in the Indian Ocean will materialize overnight from one conference. Rather, we regard the conference in Colombo as the commencement of a process to include the consideration of such remaining issues as could not be completed during the preparatory meetings of the Ad Hoc Committee on the Indian Ocean.
17.	The view that the political and security climate must reach some hypothetical degree of improvement, and the recurring tendency to link every initiative with global strategies, should not be applied selectively. No international conference or negotiation has been deferred until circumstances were ideal, or nearly ideal. It seems appropriate to ask whether the Treaty of Tlatelolco would have come about if its pioneer, Mr. Garcia Robles, had deferred that project until today. On the contrary: conferences and negotiations have been held in the midst of hostilities. None among us would claim the ability to forecast that the future holds the promise of better times. If anything, what we have heard during this session is that the international situation has worsened yet negotiations in other areas are taking place. As I speak here today, my delegation believes that it is still possible for the Ad Hoc Committee to place before the General Assembly a draft resolution that will enable the conference to be held in accordance with General Assembly resolution 36/90 of December 1981.
18.	We have waited four years for the implementation of Security Council resolution 435 (1978), which was to have made Namibia free. The five Western States whose initiative made that resolution possible have been conducting negotiations with the Government of South Africa. The United Nations has been in readiness to play its own part with the administrative and operational arrangements. However, at the pre-implementation meeting at Geneva in January 1981 the Government of South Africa showed that it had undergone a significant change of attitude, a change which even some of the Western contact group found it difficult to entertain. The cease-fire and the free elections, which were to bring about the independence of Namibia, were delayed by new conditions which had little relation to the mandate given under resolution 435 (1978). While it is sought to accommodate these new conditions, the work entrusted to the United Nations is held in abeyance. There have been reports that even the Tumhalle group which was installed in Windhoek has been found by the powers in Pretoria to be less than equal to its task. Once again the authenticity of the South West Africa People's Organization [SWAPO] as the sole representative of the Namibian people has been demonstrated. What does provide a reason for concern is the continuing sensitivity being shown towards a Government whose apartheid policies have received universal opprobrium. Four years of prevarication is more than the international community can countenance. We would ask only that the United Nations resume the role conferred on it by Security Council resolution 435 (1978).
19.	There are three other issues on which my delegation considers it necessary to comment. Two of them concern the geographic area from which we come  Afghanistan and Kampuchea while the third concerns Cyprus. The non-aligned movement, of which Sri Lanka is a member, regards non-interference in internal affairs as a cardinal principle. When interference takes the form of entry by foreign troops into another's territory, the threshold has, literally and metaphorically, been crossed. That has been the situation in those three countries. While those foreign troops remain, we can take no position other than that which we take year after year in the draft resolutions that come before the General Assembly. In doing so we are not only upholding a principle, but also resorting to what is perhaps the only safeguard available to smaller States. We wish for the success of the efforts now being made by the Secretary-General to bring about a political settlement in Afghanistan, and we trust that they will proceed with greater momentum. We hope that the new coalition Government for Kampuchea will offer a new approach. In Cyprus, which has had to endure the longest occupation, we would ask that the inter-communal talks prove to be more productive than they have been hitherto and that the Members of the Organization will remain committed to their own resolutions calling for the restoration to Cyprus of all its territory, free from external interference.
20.	The time has now come to state clearly that no matter how one describes or determines the mighty on this planet, their might is of little consequence if it is exercised to the neglect and the detriment of the small and the weak. It is our view that following the near total failure of the Conference on International Economic Co-operation in Paris in 1975 we have today perhaps one last opportunity to sort out our international economic relations in a global process and thus prevent anarchy. Self-reliance is but one aspect of the attempt to bring some order and reason to international economic relations. The case for reasonable conduct through international agreements and regulations cannot be dismissed as dangerous thinking promoted by third world countries in an attempt but a vain attempt to claim their share of the pie. A joint effort at achieving an equitable new order is an imperative if we are to continue together. The Secretary-General, in his report on the work of the Organization, has cautioned against those short-term advantages which sometimes dictate political solutions to problems. That same caution needs to be applied in the field of economic relations. The short-term advantage has too often proved to lead to long-term disaster.
21.	Sri Lanka has without doubt reaped many benefits from its membership of the United Nations system as a whole. It is a matter for regret, however, that those aspects of the Charter devoted to the economic and social well-being of the peoples that are
to be saved from the scourge of war have been increasingly neglected through failure on the part of the international community to use the United Nations system as a positive instrument for economic and social development.
22.	We have identified the need for a North-South dialog, a South-South dialog, an East-West dialog and so on. This identification is perhaps a useful method for setting about to solve problems of international economic relations. We do not, however, have an identity of views on the ingredients for the solution of those problems. In his report the Secretary-General has proposed a high-level meeting of members of the Security Council in order to solve certain problems. We see in this a vital link with the need for a global round of negotiations on economic affairs. If we fail to see that link, the vitality of the multilateral process will become eroded and it will be open to grave danger.
23.	Considerable efforts have been made by the developing countries to use existing institutions in order to achieve the kind of harmonization which is a cherished goal of the Charter. We have endeavored to bring the kind of new thinking to the World Bank system that will help it keep pace with the constantly changing perceptions of economic development. At the joint annual meetings of the Board of Governors of the World Bank, held in Ontario in September, the Minister of Finance of Sri Lanka made the following observation:
“These institutions are not independent entities living and moving in a world apart. They are creatures of the international economic environment. And it is policy-makers and politicians who shape and reshape that environment."
24.	Since 1963 UNCTAD has been a central forum for the determination of development priorities. In retrospect, considerable value should be attached to UNCTAD as a forum for negotiations and as one which has lived up to expectations, rather more than did the first session of UNCTAD, which resulted in the creation of an international trade organization. Similarly, GATT continues to be a focal point for some of the distressing features of disharmony in international trade. It is ironic that laissez-faire thinking, which was mooted as a framework for improvement in trade and in trade-related matters for the world as a whole, has today resulted in modifications to the detriment of third world countries at a time when barriers to trade constitute one of the biggest impediments to advancement in this field. The social factors that prompt protectionism and what are termed unfair trade practices are understandable. It is this very fact that should prompt the international leadership to undertake a searching examination of the issue, with a view to changing attitudes on a global scale in order, to prevent a breakdown in relations.
25.	We have not despaired at the immensity of the problems that face us. We believe that despite the causes for gloom we have the capacity to pursue action in limited areas and that this will enable us to maintain our faith in the United Nations system. At the 14th meeting of the thirty-fifth session of the General Assembly, the Prime Minister of Sri Lanka proposed an international year of shelter for the
homeless. If food, clothing and shelter still remain the basic priorities for the creation of a better quality of life for people, then it is undeniable that the focusing of attention on housing will result in some good action by the United Nations. The proposal for an international year, which has been set for 1987 [resolution 36171], now needs the active support of all Member States to make a success.
26.	We are not bereft of evidence of the success of determined international effort to bring about greater order in the world community, enhancing the role of and respect for the United Nations. We arc about to conclude the marathon talks undertaken by the nations of this world in concluding the United Nations Convention on the Law of the Sea.3 This was an outstanding exercise in the use of this forum for the harmonization of views. Through the Convention the international community has also recognized that there are areas of this planet that are beyond national jurisdiction and that they constitute the common heritage of mankind. We have no doubt that in years to come these positive achievements will help guide our thinking in other areas of endeavor.
27.	We shall conclude this session of the General Assembly with the customary package of wide- ranging resolutions. That reminds us of yet another observation in the Secretary-General's report: the tendency for Governments to act as though the adoption of a resolution absolved them from further responsibility. We also know of the tasks imposed on the Secretary-General, who is obliged to follow up the implementation of those resolutions, and the self- imposed burdens on national Governments that are called upon to respond to the queries, information, action and so on that are the sequel to those resolutions. Implementing decisions and policies of the Organization and motivating action by national Governments are admittedly no easy tasks considering the variety of conditions obtaining at national levels. There have been extensive studies and remedies and much research prescribed which have yet to influence our work here. We are not lacking in awareness of the problem, but perhaps a beginning could be made through a more understanding and responsible approach to our work in the Assembly.
28.	I shall conclude by assuring the Assembly of my delegation's co-operation in this endeavor.



